Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-22-1998

United States v. Cianci
Precedential or Non-Precedential:

Docket 97-5619




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"United States v. Cianci" (1998). 1998 Decisions. Paper 230.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/230


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed September 22, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-5619

UNITED STATES OF AMERICA

v.

ANTHONY CIANCI,
       Appellant

On Appeal from the United States District Court
for the District of New Jersey
(D.C. Crim. No. 0312-2: 97-cr-00174)

Argued July 9, 1998

Before: SLOVITER and ROTH, Circuit Judges, and
FULLAM,* District Judge

ORDER AMENDING OPINION

It is ordered that the slip opinion in the above case, filed
on August 21, 1998, be amended as follows:

Page 4, line 14 - Insert after the words "The court" the
following: "reduced the offense level by two points for
acceptance of responsibility, S 3E1.1, but . .. ."

                             By the Court,

Dated: September 22, 1998    /s/ Dolores K. Sloviter
                             Circuit Judge
_________________________________________________________________

*Hon. John P. Fullam, Senior United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.
A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2